DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/1/20 and 11/17/20.
	Applicant’s amendment to claims 1 and 6 is acknowledged.
	Claims 11-13 are cancelled.
	Claims 1-12 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 11/17/20 have been fully considered but they are not persuasive.
As set forth below, one of ordinary skill in the art modifying the teachings of Mohamed with Farrar and Fang would form the upper IMC layer “in direct contact with the clip structure” because in Mohamed’s fig. 3D, the IMC layer is formed between the clip (11) and the pad (17) such that it is in direct contact with the clip (11).  That is, modifying or substituting Mohamed’s IMC layer with Fang’s IMC layer comprising upper and lower IMC layers would form the upper IMC layer “in direct contact with the clip structure”, as recited in the claim, because in Mohamed the IMC layer is formed as an interface between the clip (11) and the pad (17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al, US Publication No. 2009/0189259 A1 (of record) in view of Farrar, US Publication No. 2009/0032958 A1 (of record) and Fang et al., US Publication No. 2019/0067142 A1 (of record).

Mohamed teaches:
1. A low-cost semiconductor package using a conductive metal structure, comprising (see fig. 3D, also see figs. 3A-3G): 
	a lead frame (13) including a pad (32) and a lead (34, 35, 33); 
	a semiconductor chip (10) attached onto the pad (33) of the lead frame; 
	an Aluminum (Al) pad (e.g. 17, electrode or contact pads formed of Al at para. [0012]) formed on the semiconductor chip; 
	a clip structure (11) having one side adhered to the Al pad (17) and the other side adhered to the lead (e.g. portion 33) of the lead frame; and 
	a sealing member (24) formed to surround the semiconductor chip and the clip structure via molding, 
	wherein the semiconductor chip (10) and the pad (32) of the lead frame are adhered to each other through a first adhesive layer (14) formed of a solder or epoxy resin-based material, para. [0037], [0023], [0025], [0029]), and an intermetallic compound (IMC) (e.g. intermetallic phase produced by diffusion soldering at para. [0025] – [0029]) generated during an adherence procedure is distributed on a predetermined region of each of lower and upper portions of the second adhesive layer by forming the clip structure of an Al material (e.g. Al clip at para. [0022])…  See Mohamed at para. [0001] – [0050], figs. 1-5.


Regarding claim 1:
	Mohamed teaches during the diffusion soldering process traces of the solder material may remain between the two components after finishing the soldering process or the solder may completely pass into the intermetallic phase.  See Mohamed at para. [0018], [0025].
	Mohamed does not expressly teach:
	wherein the second adhesive layer comprises: 
	an upper IMC layer located adjacent to the clip structure, wherein the upper IMC layer includes Al and is in direct contact with the clip structure; 
	a lower IMC layer located adjacent to the Al pad, wherein the lower IMC layer includes Al; and 
	a solder layer provided between the upper and lower IMC layers. 
	

	In an analogous art, Farrar teaches “The particular species of intermetallic compound within a series that predominates can be controlled to some extent by the atomic ratio of the metals used to form the intermetallic compound” at para. [0024].  Also see para. [0016] – [0018], para. [0023], [0030].
para. [0012], [0022]) the IMC compound formed also includes aluminum since Farrar teaches the particular species of the IMC comes from the metal used to form the IMC.

	In an analogous art, Fang, in fig. 1F, teaches an embodiment where during the soldering process the solder material completely passes into the intermetallic phase (e.g. the thickness of the intermetallic layers TH1’, TH2’ are in direct contact).  This embodiment is similar to Mohamed’s diffusion soldering process.
	Fang, in fig. 1C, teaches another embodiment where during the soldering process the solder material does not completely pass into the intermetallic phase (e.g. the thickness of the intermetallic layers TH1’, TH2’ are not in direct contact leaving solder material therebetween).  
	Specifically, Fang teaches:
wherein a second adhesive layer (10p/13s/13p) comprises: 
	an upper IMC layer (TH1- 13sa/13pb); 
	a lower IMC layer (TH2-13sb/10pb)
	a solder layer (13sc) provided between the upper and lower IMC layers. See Fang at para. [0055 – [0065]. 

	Fang teaches during the soldering process the thickness of the IMC layer is controlled to balance bonding force with cracking in the adhesive layer.  “A relatively thin IMC layer may not provide sufficient bonding force, while a relatively thick IMC layer may be susceptible to crack issue.”  See Fang at para. [0064].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mohamed with Fang so that during the diffusion soldering process the solder does not completely pass into the intermetallic phases to form, “wherein the second adhesive layer para. [0064].

	One of ordinary skill in the art modifying the teachings of Mohamed with Farrar and Fang would form the upper IMC layer “in direct contact with the clip structure” because in Mohamed’s fig. 3D, the IMC layer is formed between the clip (11) and the pad (17) such that it is in direct contact with the clip (11).  That is, modifying or substituting Mohamed’s IMC layer with Fang’s IMC layer comprising upper and lower IMC layers would form the upper IMC layer “in direct contact with the clip structure”, as recited in the claim, because in Mohamed the IMC layer is formed as an interface between the clip (11) and the pad (17).
	
Regarding claim 5:
	Mohamed teaches the clip comprises Al at para. [0022].  However, Mohamed is silent regarding the amount of Al.  In Mohamed’s fig. 3, the clip structure participates in the diffusion soldering process and is thus a material used to form the intermetallic compound.
	In an analogous art, Farrar teaches “The particular species of intermetallic compound within a series that predominates can be controlled to some extent by the atomic ratio of the metals used to form the intermetallic compound” at para. [0024].  Also see para. [0016] – [0018], para. [0023], [0030].
	It would have been obvious to one of ordinary skill in the art to have “the clip structure includes ate least 55 parts by weight of Al based on 100 parts by weight of the clip structure” because Farrar teaches one of ordinary skill in the art can control the amount of a particular species such as Al in the intermetallic compound by adjusting the amount of metals used to form the intermetallic compound such as the amount of Al in the clip.  
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 6:
	Mohamed teaches:
6. A low-cost semiconductor package using a conductive metal structure, comprising (see fig. 3D, also see figs. 3A-3G): 
	a lead frame (13) including a pad (32) and a lead (34, 35, 33); 
	a first semiconductor chip (10) attached onto the pad (32) of the lead frame; 
	a first Aluminum (Al) pad (e.g. 17, electrode or contact pads formed of Al at para. [0012]) formed on the first semiconductor chip (10); 
	a first clip structure (11) having one side adhered to the first Al pad (17) and the other side adhered to the lead of the lead frame (e.g. portion 33); 
	a second semiconductor chip (30) attached onto the first clip structure (11); 
	a second Al pad (e.g. 17, electrode or contact pads formed of Al at para. [0012]) formed on the second semiconductor chip (30); 

	a sealing member (24) formed to surround the first and semiconductors and the second structures via molding, 
	wherein the first semiconductor chip (10) and the pad (32) of the lead frame are adhered to each other through a first adhesive layer (14) formed of a solder or epoxy resin-based material, the first clip structure (11) and the second semiconductor chip (30) are adhered to each other through a second adhesive layer (14) formed of a solder or epoxy resin-based material, the first Al pad (17) and the first clip structure (11) are directly adhered to each other through a third adhesive layer formed of a solder-based material (e.g. “diffusion soldering” at para. [0037], [0023], [0025], [0029]), and the second Al pad (17) and the second clip structure (31) are directly adhered to each other through a fourth adhesive layer formed of a solder-based material (e.g. “diffusion soldering” at para. [0037], [0023], [0025], [0029]), the first and second clip structures are formed of an Al material (e.g. Al clip at para. [0022]), and an intermetallic compound (IMC) (e.g. intermetallic phase produced by diffusion soldering at para. [0025] – [0029]) generated during an adherence procedure is distributed on each of upper and lower portions of the third and fourth adhesive layers...  See Mohamed at para. [0001] – [0050], figs. 1-5.

Regarding claim 6:
	Mohamed teaches during the diffusion soldering process traces of the solder material may remain between the two components after finishing the soldering process or the solder may completely pass into the intermetallic phase.  See Mohamed at para. [0018], [0025].
	Mohamed does not expressly teach:
	 wherein the third adhesive layer comprises: 
		a first upper IMC layer located adjacent to the first clip structure, wherein the first upper IMC layer includes Al and is in direct contact with the first clip structure; 
		a first lower IMC layer located adjacent to the first Al pad, wherein the first lower IMC layer includes Al; and 
		a first solder layer provided between the first upper and lower IMC layers, 	wherein the fourth adhesive layer comprises: 
		a second upper IMC layer located adjacent to the second clip structure, wherein the second  upper IMC layer includes Al and is in direct contact with the second clip structure; 

		a second solder layer provided between the second upper and lower IMC layers.

	Farar and Fang teaches this limitation as applied to claim 1 above.

Regarding claim 10:
	Mohamed, Farrar and Fang teach the limitations as applied to claim 5 above.

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mohamed with Fang so that during the diffusion soldering process the solder does not completely pass into the intermetallic phases to form, “wherein the third adhesive layer comprises: a first upper IMC layer located adjacent to the first clip structure; a first lower IMC layer located adjacent to the first Al pad, each of the first upper and lower IMC layers including Al; and a first solder layer provided between the first upper and lower IMC layers, wherein the fourth adhesive layer comprises: a second upper IMC layer located adjacent to the second clip structure; a second lower IMC layer located adjacent to the second Al pad, each of the second upper and lower IMC layers including Al; and a second solder layer provided between the second upper and lower IMC layers”, in order to achieve a sufficient bonding force and minimize cracking.  See Fang at para. [0064].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of Farrar because (i)  “Moreover, intermetallic compounds typically exist over a relatively defined compositional range that generally corresponds to the ratio of atoms in the intermetallic compound.”  (e.g. para. [0017]; Emphasis added); and (ii) “The particular species of intermetallic can be controlled to some extent by the atomic ratio of the metals used to form the intermetallic compound.”  (e.g. para. [0024]; Emphasis added).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of Fang because “Bonding force…may depend on a quantity (e.g., thickness) of the IMC layer (or multiple IMC layers). If the conductive pad 10p is too small in thickness, the whole conductive pad 10p may form an IMC layer, which is susceptible to stress or tension, and crack may occur in the conductive pad 10p. A relatively thick IMC layer between the conductive pillar 13p and the conductive pad 10p may reduce shear strength due to the nature of the IMC layer (IMC is relatively brittle). Moreover, if the solder layer 13s is relatively thin…the volume ratio of the IMC layer to the solder layer 13s may reach a condition that over the volume ratio exceeds about 80%, about 82%, or about 85%, which may also result in joint crack. The IMC layer (or multiple IMC layers)… is controlled to have an appropriate thickness.”  See Fang at para. [0064].


Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Farrar and Fang, as applied to claims 1 and 6 above, and further in view of Nagata, US Publication No. 2016/0234945 A1 (of record).

Regarding claim 2:
	Mohamed, Farrar and Fang teaches all the limitations of claim 1 above, but are silent wherein the IMC of the second adhesive layer includes Aluminum (Al), a ratio of the Al in the IMC is 0.5 to 30 parts by weight based on 100 parts by weight of the entire IMC. 
	As set forth above, Farrar teaches “The particular species of intermetallic compound within a series that predominates can be controlled to some extent by the atomic ratio of the para. [0024].  Also see para. [0016] – [0018], para. [0023], [0030].
	Mohamed teaches the second adhesive layer comprises solder; the clip comprises Al; and the pad may comprise aluminum (Al) and/or silver (Ag), as set forth above in claim 1.  One of ordinary skill in the art would recognize Mohamed’s intermetallic compound (e.g. para. [0025] – [0029]) comprises Al because Farrar teaches the particular species of the intermetallic compound comes from the metals used to form the intermetallic compound.
	In an analogous art, Nagata teaches a solder comprising aluminum (Al) and silver (Ag) having an intermetallic compound.  The intermetallic compound Ag2Al comprises Al the amount 5-33 wt%, which overlaps the range recited in the claim.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

Regarding claim 7:
	Mohamed, Farrar, Fang and Nagata teach the limitations as applied to claim 2 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of Nagata because when “…particles including a Ag--Al intermetallic compound were dispersed in para. [0024], also see para. [0036].


Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Farrar and Fang, as applied to claims 1 and 6 above, and further in view of Nagata and Gruber et al., US Publication No. 2016/0211242 A1 (of record).

Regarding claims 3 and 9:
	Mohamed, Farrar and Fang teach all the limitations of claims 1 and 6 above, but is silent wherein, when a ratio of the Al is equal to or greater than 5 parts by weight, a height of the IMC is not greater than maximum of 30 um from an upper surface of the Al pad and is not greater than maximum of 25 um from a lower surface of the clip structure. 
	As set forth above, Farrar teaches “The particular species of intermetallic compound within a series that predominates can be controlled to some extent by the atomic ratio of the metals used to form the intermetallic compound” at para. [0024].  Also see para. [0016] – [0018], para. [0023], [0030].
	Mohamed teaches the second adhesive layer comprises solder; the clip comprises Al; and the pad may comprise aluminum (Al) and/or silver (Ag), as set forth above in claim 1.  One of ordinary skill in the art would recognize Mohamed’s intermetallic compound (e.g. para. [0025] – [0029]) comprises Al because Farrar teaches the particular species of the intermetallic compound comes from the metals used to form the intermetallic compound.
2Al comprises Al the amount 5-33 wt%, which overlaps the range recited in the claim.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Furthermore, in an analogous art, Gruber teaches intermetallic compounds (222) formed in the amount of 40% or more and a very small solder volume having a height less than about 10 microns.  See Gruber at para. [0024], fig. 2.  That is, if the solder volume has a height less than about 10 microns, then the intermetallic compound formed therein is obviously less than about 10 microns in height.
	It would have been obvious to one of ordinary skill in the art modifying the teachings of Mohamed to form “a height of the IMC is not greater than maximum of 30 um from an upper surface of the Al pad and is not greater than maximum of 25 um from a lower surface of the clip structure” because Gruber teaches intermetallic compound can be formed in solder volumes having a height less than about 10 microns, which means the intermetallic compound formed therein obviously extends less than about 10 microns from the upper and lower surfaces.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of para. [0024], also see para. [0036].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of Farrar because (i)  “Moreover, intermetallic compounds typically exist over a relatively defined compositional range that generally corresponds to the ratio of atoms in the intermetallic compound.”  (e.g. para. [0017]; Emphasis added); and (ii) “The particular species of intermetallic compound within a series that predominates can be controlled to some extent by the atomic ratio of the metals used to form the intermetallic compound.”  (e.g. para. [0024]; Emphasis added).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of Gruber because intermetallic compounds help provide for high thermal stability in bonding processes (e.g. para. [0025]); and “The temperature hierarchy supports the creation of tested and known-good die (KGD) stacks without the risk of die stack interconnections melting again during reflow for module level assembly or surface mount assembly to a board. Once created, the IMC bonds have good thermal stability.”  (e.g. para. [0026])


	Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed in view of Farrar and Fang, as applied to claims 1 and 6 above, and further in view of Otremba et al., US Publication No. 2017/0288654 A1 (of record).


	Mohamed, Farrar and Fang teach all the limitations of claim 1 and 6 above, but do not expressly teach “further comprising a bonding wire that is electrically connected to the clip structure, wherein the bonding wire is directly bonded to a clip structure formed of Al”.
	In an analogous art, Otremba, in fig. 4, teaches a bonding wire (154) that is electrically connected to a clip structure (152), wherein the bonding wire (154) is directly bonded to a clip structure (152), para. [0124] – [0125].
	One of ordinary skill in the art modifying the teachings of Mohamed with Otremba would form “wherein the bonding wire is directly bonded to a clip structure formed of Al”  as recited in the claim.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mohamed with the teachings of Otremba because a “…bond wire 154 bridges a gap between the clip 152 and a pad of the driver 400… The bond wire 154 is connected to the finger section 162 (carrying only a small gate charging current, however not a large load current).”  See Otremba at para. [0125].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 May 2021